DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.  Claims 1-2, 6, 13, and 15 have been amended.  Claim 11 has been cancelled.  Claims 1-2, 6, 12-13 and 15 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the term “the vaccination status” lacks antecedent basis in lines 4-5.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the term “the decrypted health token” lacks antecedent basis in lines 2-3.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 2 recites the limitation, “further comprising certification validation on any one of a second user badge device, second user device for scanning, or fixed access terminal is by: (1) being within a wireless communication short-range of the first user badge device or mobile device; (2) transmitting a signal with a tag to any one of the second user device, second user device for scanning, or fixed access terminal; (3) 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 6 recites the limitation, “further comprising a wireless signal sent from a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user.” which is not disclosed by the applicant’s specification.  The applicant’s specification discloses, “The symbol language further comprises a set of any shaped and, or colored symbols that are displayed on the interactive badge and, or display or foldable display and, or static receivers communicate whether a first user can approach at least a second user or not for further digital interaction. The set of shaped and, or colored symbols that are displayed on the interactive badge and, or display and, or static receivers communicate whether a first user can authenticate the identity of the second user before sending a message. The set of shaped and, or colored symbols that are displayed on the interactive badge and, or display and, or static receivers communicate whether a first user can send a content message to at least a second user or not. Signaling multiple users in a vicinity may be possible, such as a battlefield, convention hall, restaurant, theater, public square, stadium, etc. Also, API-mediated third-party or on-board badge/mobile device sensor-driven contextual information (event type, venue type, weather, attendance, etc.) may factor into the distancing, contact tracing, and/or certification display on the badge device. Display may be on a badge device worn over a user garment in a line-of-sight of another user; badge device affixed to a back surface of a user mobile device; a foldable mobile device co-opted as a badge device with display on the outward-facing (facing another user) screen of the foldable phone. Additionally, an interactive eye-wear may be embedded with a symbol and/or light-display affixed on a frame of the eye-wear and/or lens surface. Much like the interactive badge device, the eye-wear will be paired to a mobile device and operably coupled to a health registry to serve as a public health tool by providing individuals with a line-of-sight distancing/certification display. What’s more, smart watch may be paired with a mobile device and operably coupled to the health registry for distancing/verification display—though not line-of-sight.” (paragraph 0075).  Paragraph 0075 does not disclose limitation described above.   


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claim 12 recites the limitation, “wherein the validation is based on the decoded tag validating the decrypted health token certifying a “clean” bill of health.” which is not disclosed by the applicant’s specification.  The applicant’s specification discloses, “Furthermore, inter-device interaction for achieving distancing display/warning may comprise a wireless signal sent from one user to at least one of a second user, group of users, venue entry (VE) terminal, Point-of-Health Certification (POHC) terminal, gate-keeper scanner, or static receivers, which transfers data based on the shaped and/or colored set of symbols displayed on at least one of a user’s display device or static receivers. The data transferred may be primary information displayed on the badge device display in the form of color and/or symbols to convey a distancing or health status message. Alternatively, a secondary line of information may be displayed detailing time of registered contact information, date of health status certification issued from a health registry, duration of contact, extent of contact (at least one of substantial or non-substantial), etc.” in paragraph 0086.  Paragraph 0086 does not disclose “decoding a tag validating the decrypted health token…”.  






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 12 is dependent upon cancelled claim 11.  The examiner interprets the dependent claim 12 as dependent upon claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bui US Publication 20110216931 A1 in view of Tsai et al. US Publication 20150149924 A1 in view of Wexler et al. US Publication 20160028947 A1 in view of Harper US Patent 7128258 B1 further in view of Kukreja et al. US Patent 10937296 B1.    
Claim 1:
As per claim 1, Bui teaches the system comprising:  
a first user badge device (Bui paragraph 0042 and Figure 1A, item 12 “FIG. 1B illustrates a non-limiting example of the MWECS being worn by a person, and communicating with a cellular telephone. Although the device shown in FIG. 1 is configured and disguised as a necklace/pendant, the device may be configured in many other ways, such as pendants, earrings, hair clips, hair bandanas, hair barrettes, hair pins, hair claws, hair clamps, headbands, hair combs, hair sticks, bobby pins, hair forks, pony tail holders, chains, nose rings, pins/brooches, and in other forms.”);


a first user-mobile device (Bui, paragraphs 0040, 0044, 0042 and Figure 2. “The MWECS device may be used for a variety of applications, including two-way communication through telephones, two-way communication to music and recording devices, and the others described herein.” (paragraph 0040) and “The invention provides that the MWECS may be configured to provide a variety of functions, such as two-way communication with telephones, two-way communication with music and recording devices, for data storage and transmission purposes, for storage and transmission of electricity, for time keeping purposes, medical monitoring and notification purposes, audio recordation purposes, personal notification functions (e.g., time, exercise routines, temperature, etc.), personal record and password storage, electronic payment facilitation applications, global position satellite (GPS) functions, video and image capturing functions, and others.” and “FIG. 1B illustrates a non-limiting example of the MWECS being worn by a person, and communicating with a cellular telephone.”);

said first user badge device comprising a display, wherein said display is in a line of sight of at least a second user (Bui, paragraphs 0045 and Figure 2. “There are many benefits provided by the MWECS. For example, to name just a few, the MWECS represents a small and inconspicuous device that allows a person to communicate with others (and/or carryout any of the other functions mentioned above), while wearing the MWECS in a manner that emulates a piece of jewelry or other personal accessories.”);






Bui does not teach said first user badge device housing an interface to communicate with the first user mobile device.  However, Tsai teaches an Interaction Method between Wearable Devices and Wearable Device Thereof and further teaches, “Please refer to FIG. 1. FIG. 1 illustrates the interaction system between the wearable devices in an embodiment of the invention. The interaction system is used to make the wearable devices interact between each other and comprises a first wearable device 1 and a second wearable device 2. The interaction system further comprises a first mobile communication terminal 3 to communicate with the first wearable device 1, and a second mobile communication terminal 4 to communicate with the second wearable device 2.” (paragraph 0021). Therefore, it would have been obvious to one of ordinary in the art at the time of filing to modify Bui to include said first user badge device housing an interface to communicate with the first user mobile device as taught by Tsai in order to facilitate or allow communication between or among devices.  

Bui and Tsai do not explicitly teach a network.  However, Wexler teaches a Wearable Apparatus Securable to Clothing and further teaches, “Network 240 may be a shared, public, or private network, may encompass a wide area or local area, and may be implemented through any suitable combination of wired and/or wireless communication networks. Network 240 may further comprise an intranet or the Internet. In some embodiments, network 240 may include short range or near-field wireless communication systems for enabling communication between apparatus 110 and computing device 120 provided in close proximity to each other, such as on or near a user's person, for example. Apparatus 110 may establish a connection to network 240 autonomously, for example, using a wireless module (e.g., Wi-Fi, cellular). In some embodiments, apparatus 110 may use the wireless module when being connected to an external power source, to prolong battery life. Further, communication between apparatus 110 and server 250 may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, the Internet, satellite communications, off-line communications, wireless communications, transponder communications, a local area network (LAN), a wide area network (WAN), and a virtual private network (VPN).” (paragraph 0049).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include a network as taught by Wexler in order to transmit and send data through a particular channel.  

Bui and Tsai do not explicitly teach a processor, non-transitory storage element coupled to the processor, and encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor configure the system to.  However, Wexler teaches a Wearable Apparatus Securable to Clothing and further teaches, “Processor 210, depicted in FIG. 5A, may include any suitable processing device. The term “processing device” includes any physical device having an electric circuit that performs a logic operation on input or inputs. For example, processing device may include one or more integrated circuits, microchips, microcontrollers, microprocessors, all or part of a central processing unit (CPU), graphics processing unit (GPU), digital signal processor (DSP), field-programmable gate array (FPGA), or other circuits suitable for executing instructions or performing logic operations. The instructions executed by the processing device may, for example, be pre-loaded into a memory integrated with or embedded into the processing device or may be stored in a separate memory (e.g., memory 550). Memory 550 may comprise a Random Access Memory (RAM), a Read-Only Memory (ROM), a hard disk, an optical disk, a magnetic medium, a flash memory, other permanent, fixed, or volatile memory, or any other mechanism capable of storing instructions.” (paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include a processor, non-transitory storage element coupled to the processor, and encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor configure the system to as taught by Wexler in order to allow the device to perform specific actions or activities based on the coded instructions.   
Bui, Tsai, and Wexler do not teach employ a key unique to any one of the first badge device or first user mobile device for decrypting an encrypted token specific to the first user from a server via the network to any one of the first user mobile device or the first user badge device for displaying a vaccine certification.  However, Harper teaches an Optical Immunization Card and further teaches, “According to one embodiment, the optical card reader will first obtain the biometric data on the optical card prior to utilizing the immunization data. This is so that the optical card reader can ensure that the individual presenting the immunization data is actually the person for whom the immunization data was stored. Thus, the optical card reader uses an authentication protocol to first ensure that the person presenting the immunization data is the person for whom the immunization data was generated. Once the optical card reader can authenticate the individual, the immunization data can be retrieved. As part of the process for retrieving the immunization data after verifying the biometric data, one might utilize a protocol that retrieves a decryption key after reviewing the biometric data. Furthermore, the encryption key might be a particular designated area within the biometric data itself. For example, it could be a string of characters within a biometric associated with the immunization data. Alternatively, the decryption might merely be stored on the optical card reader itself. Furthermore, it could be accessible via a database once the optical card is read. With the decryption key, the immunization data can then be decrypted to retrieve the human-readable data presented at the optical card reader. Thus, the immunization details for smallpox, for example, can be retrieved and decrypted before being displayed on the optical card reader for security personnel to review. In block 532, a code is stored on the optical immunization card that is operable for indicating to the optical card reader an encryption key to use in decrypting the encrypted immunization data. As explained earlier, this code could be disposed in a portion of the biometric data or alternatively it could be disposed on another location of the optical card. In one embodiment, it might merely be disposed as part of the encrypted immunization data itself.” (column 6, line 55 to column 7, line 20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include employ a key unique to any one of the first badge device or first user mobile device for decrypting an encrypted token specific to the first user from a server via the network to any one of the first user mobile device or the first user badge device for displaying a vaccine certification as taught by Harper in order to protect a user’s health data and display a user’s health status to other individuals.   

Bui, Tsai, Wexler, and Harper do not teach display said vaccine certification in a form of a pre-defined color and/or symbol code on the first user badge device.  However, Kukreja teaches a System and Method to Manage Safe Physical Distancing between Entities and further teaches, “A first illumination zone of the one or more illumination zones may indicate a first health attribute of the one or more health attributes, wherein the first health attribute comprises direct information related to a result of testing the first entity for checking pathogenic infection, wherein the result is selected from infected and active, infected and inactive, and non-infected, and wherein the testing is performed to check the pathogenic infection related to acute respiratory syndrome coronavirus 2 (SARS-CoV-2).” (column 4, lines 8-16), “The indicator 310 may be associated with one or more illumination zones on the housing 312, to visually display one or more unique alerts. In an embodiment, each illumination zone may be associated with the one or more health attributes of the first entity 103 (or proximate entities 104), and each zone may visually display a different color as the unique alert depending on the status of the one of more health attributes of the first entity 103 (or proximate entities 104). As an example, one of the illumination zones may be associated with the health attribute concerning possibility of viral and/or bacterial infection of the first entity 103, wherein the illumination zone may display a red color, for example, as the unique alert that may indicate first entity 103 being viral infection positive, whereas for a viral infection negative status, the illumination zone may display a green color, for example. The various embodiments related to the working of the illumination zones on the indicator 310 and the various indicated unique alerts may be further clear from the embodiments covering system and method of the present disclosure. The color choices for display may include any suitable color(s), and accordingly the embodiments herein are not restricted to a particular color or set of colors.” (column 12, lines 12-37) and “A status query such as “Have you tested for COVID or antibody?” may be transmitted to the centralized server 112 from the entity electronic device (102 or 107) or the computing device 110. Based on the status information computed by the processors of the centralized server 112, if the answer is “no”, then various other queries may be generated related to the reasons of not getting tested, or if the answer may be “yes”, then the first illumination zone 320 on the wearable electronic device 105, 106, 300 may be illuminated as a particular color based on the result of the test as shown in 510, wherein the date and location of the test may be easily accessed in each case. The following four test results may be obtained: COVID test positive (<28 days): Zone 1—blue color COVID test positive (>28 days): Zone 1—green color Antibody test positive: Zone 1—red color Antibody test negative: Zone 1—green color.” (column 26, lines 12-28).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include display said vaccine certification in a form of a pre-defined color and/or symbol code on the first user badge device as taught by Kukreja in order to display a user’s health status to other individuals.       

Claim 15: 
	As per claim 15, Bui, Tsai, Wexler, Harper, and Kukreja teach the system of claim 1 as described above and Bui further teaches wherein the first user badge device is secured on the first user or on a back wall of the first user mobile device for achieving line-of-sight display (paragraphs 0040, 0042, and 0045).  


Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bui, Tsai, Wexler, Harper, and Kukreja as applied to claim 1 above, and further in view of Ghazzaoui et al. US Publication 20210058736 A1.  
Claim 2:
	As per claim 2, Bui, Tsai, Wexler, Harper, and Kukreja teach the system of claim 1 as described above and Tsai further teaches further comprising certification validation on any one of a second user badge device, second user device for scanning or fixed access terminal is by: 
(1) being within a wireless communication short-range of the first user badge device or mobile device (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include being within a wireless communication short-range of the first user badge device or mobile device as taught by Tsai in order to facilitate communication and data exchange among or between individuals.   

 (2) transmitting a signal with a tag to any one of  to the second user badge device, second user device for scanning, or fixed access terminal (paragraphs 0028 and 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include transmitting a signal with a tag to any one of  to the second user badge device, second user device for scanning, or fixed access terminal as taught by Tsai in order to facilitate the communication.  

 (3) accepting the signal with the tag by any one of the second user badge device, second user device for scanning, or fixed access terminal (paragraphs 0028 and 0031-0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wagner to include accepting the signal with the tag by any one of the second user badge device, second user device for scanning, or fixed access terminal as taught by Tsai in order to receive permission from a user prior to communicating and engaging the user.   

Tsai does not teach (4) decoding the tag by any one of the second user badge device, second user device for scanning, or fixed access terminal to trigger a digital event comprising at least one of a sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for certification display of the first user’s vaccination status.  However, Ghazzaoui teaches Proximity Alert and Contact Tracing Device, Method and System and further teaches, “In one embodiment according to this invention, the device, system and method comprises a simple Bluetooth® enabled device, an NFC enabled device, or a radiofrequency enabled device, (such as an RFID tag), or the like, in the form of but not limited to, a bracelet, a pin, a card, or any other portable device, which detects other similarly enabled devices, such as bracelets, pins or the like that are within a given proximity range, say two meters or less from each other. Through proximity sensing technology known in the art, the system traces such contact events or proximity events and stores the data for real time or retrospective analysis. In a preferred version of this embodiment, when two people are in such proximity or contact so as to violate the proximity threshold coded into the device, the device emits an alarm, which may be audible, visual, vibratory, or the like and combinations thereof, on one or both of the devices.” (paragraph 0010).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include decoding the tag by any one of the second user badge device, second user device for scanning, or fixed access terminal to trigger a digital event comprising at least one of a sound, vibration, flash, signal, symbol, color, text, curated line of static, dynamic or scheduled images or video content for certification display of the first user’s vaccination status as taught by Ghazzaoui in order to provide an alert or notification to another user nearby.   

Claim 12:
	As per claim 12, Bui, Tsai, Wexler, Harper, Kukreja, and Ghazzaoui teach the system of claim 2 as described above and Kukreja further teaches wherein the validation is based on the decoded tag validating the decrypted health token certifying a “clean” bill of health (column 4, lines 8-16 and column 21, lines 19-43.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include wherein the validation is based on the decoded tag validating the decrypted health token certifying a “clean” bill of health as taught by Kukreja in order to authenticate the results of a medical test taken by a user.  

Claim 13:
	As per claim 13, Bui, Tsai, Wexler, Harper, Kukreja, and Ghazzaoui teach the system of claim 2 as described above and Kukreja further teaches wherein the fixed access terminal is a Point of Health Check (POHC) terminal at an entry of any one of a public venue (column 20, lines 40-66).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include wherein the fixed access terminal is a Point of Health Check (POHC) terminal at an entry of any one of a public venue as taught by Kukreja in order to ensure the safety of all people in light of a contagious disease.






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bui, Tsai, Wexler, Harper, and Kukreja as applied to claim 1 above, and further in view of Anderson et al. US Publication 20150348498 A1.  
Claim 6: 
	As per claim 6, Bui, Tsai, Wexler, Harper, and Kukreja teach the system of claim 1 as described above but do not teach further comprising a wireless signal sent from a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user.  However, Anderson teaches a Digital Badge and Signage System and Method and further teaches, "(i) Display device 200 may include sensors 209. For example, devices may include a variety of sensors that (a) create data/observations (temperature, humidity, location, device ID etc.); (b) transmit data to the network in near real-time; and/or (c) store data to transmit to the network at a pre-determined time or when a wired or wireless communication channel becomes available." (paragraph 0074). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui to include further comprising a wireless signal sent from a first user to at least one of a second user, group of users, fixed-access terminal, or static receivers, which transfers data for decoding to validate the vaccination status of the first user as taught by Anderson in order to provide relevant information to the user.







Response to Arguments
Applicant’s arguments, see pages 9-14, filed December 16, 2021, with respect to the rejection(s) of claim(s) 1-2, 6, 12-13, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bui, Tsai, Wexler, Harper, and Kukreja. 

Objections to claims 1-2, 11, 13, and 15 have been withdrawn.  

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ten Kate et al. US Publication 20210244364 A1 Monitoring a Subject
Ten Kate discloses concepts for monitoring a health status of a subject. One such concept employs determining a trend in a health parameter of the subject based input data relating to a plurality of event occurrences for the subject. One or more irregularities are detected in the determined trend and health status of the subject is then determined based on the detected irregularities.





Boszczyk et al. US Publication 20210358068 A1 Method for Issuing a Verified Health Pass, Use Thereof for Entering a Venue and Contact Tracing
Boszczyk discloses a pass that may be used in the field of infectious disease prevention and control and, more specifically, a method for the provision of a verified health pass that is indicative for at least one health status of an individual and can be used for allowing entry to a venue depending on said specific health status. The verified health pass may further be used for linking an individual's identity to an associated proximity detection device to allow contact tracing of individuals inside a venue while minimizing transfer of personal data

WO 20210231377 Systems and Methods for Implementing Occupational Health Testing Protocol
The reference discloses techniques for implementing occupational health testing protocols of a workplace are described. A worker can interact with a service provider from their computing device via a user interface that enables the worker to register and provide symptom information associated with a health condition. The service provider can receive worker data associated with the worker and process the worker data to determine a level of risk for the worker. Based partly on the level of risk and symptom data, a testing frequency for the worker can be determined. The testing frequency can be used to determine a status of the worker and a status indicator indicative of the status of the worker can be presented via the user interface. The status indicator can control access to one or more occupational operations.





WO 2021222978 A1 Health Passport Systems and Methods of its Use
The reference discloses health passport for creating a next best decision for user safety in a real-time state. The system receives inputs from a user and service providers, and compliance and policy information and other data from data sources. The inputs, compliance and policy information and other data are automatically analysed in real-time to create a next best action decision matrix comprising next best action information to be suggested to the user. The next best information may include actions, alerts, warnings, and escalation models associated with the service providers. The movement, health data, and one or more dynamic factors of the user are monitored and accordingly status of the user is updated. The next best action information may be sent to the user based on the information in the database and monitoring of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682